Citation Nr: 1224194	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include personality disorder.   


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from August 2001 to August 2003.      

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In February 2010, the Board remanded this matter for additional medical inquiry.  In response, the RO provided the Veteran with VA compensation examination in June 2010.  

The Veteran claims service connection for a mental disorder, specifically a personality disorder.  As the evidence indicates that he has been diagnosed with various psychological disorders, and the Veteran claims to have experienced psychiatric symptomatology since service, the Board finds that the claim should be broadened and reclassified as entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

An issue of service connection for a sleep disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's personality disorder was not noted on the service entrance examination.

2.  Clear and unmistakable evidence demonstrates that the Veteran's personality disorder existed prior to service.

3.  Clear and unmistakable evidence establishes that the Veteran's personality disorder was not aggravated by his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely October 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The notice included provisions for disability ratings and for the effective date of the claim. 

With regard to the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent VA compensation examination for the claimed mental disorder in June 2010.  The Board finds that the VA opinion and findings obtained in the report of that examination are adequate, as the findings are predicated on a full reading of the medical records in the Veteran's claims file.  The report considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, and the Veteran's statements.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issue on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011).

VA's General Counsel has studied 38 C.F.R. § 3.303(c) and has issued the interpretation, binding on the Board, that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has interpreted that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id.

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

It is also the responsibility of the Board to assess the credibility and weight of medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this matter, the Veteran contends that he entered service without a mental disorder, but emerged from service with a personality disorder and other psychiatric disorders.  

The claims file contains no medical records or reports dated prior to the Veteran's entrance into service which address the Veteran's pre-service mental state.  Upon entry into service in August 2001, examining medical personnel did not note a psychiatric disorder.  Based on this evidence, the presumption of sound condition at service entrance applies in this matter.  38 U.S.C.A. § 1111.

The service treatment records (STRs) are negative for a psychiatric disorder until July 2003, when the Veteran was diagnosed with a personality disorder.  The DD Form 214 of record confirms that the Veteran was ultimately discharged for a personality disorder in August 2003.  Because a psychiatric disorder was not "noted" at service entrance, to overcome the presumption of soundness, the evidence must show clearly and unmistakably both that a psychiatric disorder preexisted service and that a preexisting disorder was not aggravated by service. 

Following a review of all the evidence of record, the Board finds that in this case the presumption of sound condition at service entrance is rebutted by clear and unmistakable (obvious and manifest) evidence that the Veteran's personality disorder pre-existed his period of active duty service, and clear and unmistakable evidence that the preexisting personality disorder was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303. 
 
With regard to whether the Veteran's personality disorder pre-existed the period of active duty service, the Board finds that the clear and unmistakable (obvious and manifest) evidence establishes that it did.  The STRs contain a Report of Mental Status Evaluation dated July 2003.  This report found the Veteran with a personality disorder, and recommended that he be separated for that personality disorder.  The report noted stress and an attempted suicide.  Most importantly, the report detailed the Veteran's own report of a "long term history of odd, bizarre, and impulsive behavior including self lacerations, chronic suicidal and homicidal ideations, and other potentially dangerous behavior."  A July 2006 VA treatment record confirms this history.  In that record, the Veteran is noted as having described "a long history of 'self mutilating' behavior (superficial wrist cutting) since age 15[.]"  The report further stated that the Veteran denied suicide attempts, but used cutting as "a release from ... emotional pain."  

The Veteran's reports of pre-service mental problems are evidence of probative value because the Veteran is competent to provide evidence of his mental state prior to service.  His emotional state, in addition to any behaviors driven by his emotional state, are observable matters about which he is competent to testify.  See Jandreau, supra.  In sum, the Veteran's own statements, in addition to the findings of medical professionals in July 2003, demonstrate clearly and unmistakably that the Veteran had a pre-service personality disorder.  

The Board further finds that clear and unmistakable evidence establishes that the Veteran's pre-existing personality disorder was not aggravated by his military service.  The STRs do not indicate any permanent increase in severity during service of the pre-existing personality disorder.  The only evidence pertinent to the issue in this matter, dated prior to discharge in August 2003, is found in the July 2003 Report of Mental Status Evaluation.  The signing physician of that report stated that the Veteran was being discharged because his "character traits are not amenable to hospitalization, outpatient care, change in duty position or other rehabilitation.  They pose a significant risk and liability to command and fellow soldiers and are not appropriate for continued military service."  The physician further stated that the Veteran's "long standing" behavior was not "caused by any other psychiatric disorder."  This opinion reflects that the Veteran's long-standing personality disorder was not aggravated by service, and did not sustain any superimposed psychiatric disease or injury.  Rather, the report supports the conclusion that the preexisting personality disorder was not aggravated by service.  

Moreover, the STRs indicate no in-service aggravation.  The absence of evidence of a mental problem between date of enlistment in August 2001 and July 2003, coupled with the opinion that the behavior was long standing, and in the context of no findings of other psychiatric disorder symptoms of psychiatric injury, shows no in-service no actual permanent worsening (aggravation) of the personality disorder, including no superimposed injury or event that might have caused such worsening.        

VA treatment records dated from November 2003 to November 2009 indicate that the Veteran received post-service psychiatric and psychological treatment for such diagnosed disorders as major depressive disorder, bipolar disorder, and anxiety disorder (NOS).  As with the July 2003 Report of Mental Status Evaluation, these records continued to cite the Veteran's personality disorder.  To resolve whether the Veteran's other diagnosed disorders were merely manifestations of his personality disorder, or were separate disorders that may have been caused by in-service aggravation of the personality disorder, the Board sought additional medical inquiry in February 2010.  

In the June 2010 VA medical examination report, the examiner indicated a review of the claims file and a personal assessment of the Veteran.  The VA examiner clearly stated that the Veteran then had the same personality disorder that he had in service.  The VA examiner's diagnostic assessment reflects no other Axis I or Axis II disorders besides relational problems and personality disorder.  Further, the VA examiner opined that the Veteran's depression symptoms were simply a manifestation of his personality disorder.  Specifically, the examiner stated that, due to the personality disorder, the Veteran experiences a "narcissistic injury" that involves being "depressed."  See Reonal, supra.  

Finally, the Board has found no competent evidence that weighs in the Veteran's favor on the critical questions here - whether the Veteran's personality disorder clearly and unmistakably preexisted service, and whether clearly and unmistakably it was not aggravated by service.  The treatment records show current diagnoses and treatment for mental disorders, but do not suggest onset or medical nexus to service.  Moreover, there is no medical opinion of record that expressly supports the Veteran's claim to onset of his mental disorder during service, or that challenges the adverse medical findings in the July 2003 Report of Mental Status Evaluation and the June 2010 VA report.  

The Board has reviewed the lay statements of record for evidence weighing in the Veteran's favor, particularly the Veteran's testimony during a December 2007 RO personal hearing.  During the hearing the Veteran reiterated his contention that his personality disorder had its onset during active service; however, the Board finds his statements to be of limited probative value.  As indicated, the Veteran is competent to offer evidence regarding observable matters, such as symptoms he may experience related to a psychiatric disorder; however, he is not competent to determine which mental disorder he may have, opine as to the date of onset of the diagnosed mental disorder, or to opine whether a psychiatric disorder was aggravated by service.  These are medical determinations beyond the Veteran's competency.  As such, the Board finds unpersuasive the Veteran's assertion that he did not have a personality disorder prior to service.    

For the aforementioned reasons, the Board finds that the presumption of sound condition of the psychiatric system at service entrance is rebutted by clear and unmistakable (obvious and manifest) evidence that the Veteran's personality disorder both pre-existed active duty service and was not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  As the standard is clear and unmistakable evidence to rebut the presumption of sound condition at service entrance, the rule of resolving reasonable doubt in the Veteran's favor is not applicable in this case. 


ORDER

Service connection for an acquired psychiatric disorder, claimed as personality disorder, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


